Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: A search request for an accurate first available date on the applicants’ submitted NPL reference of Junior et al., “Quantum Greedy Tree: A novel decision tree approach using quantum computing”, (see IDS of 05/28/202, Desig. ID 10) with STIC services at the USPTO “was unable to retrieve a citation or publication date for the article”. A subsequent follow up call was made by the Examiner to the attorney of record, C. Eric Schulman, Reg. No. 43,350, who indicated that this NPL was never publicly made available/published and was inadvertently placed on the IDS (the published date of 1997 as stated on the IDS seems inaccurate since there are other references listed in the NPL with later dates, this also seems to be the applicants’ research paper). This reference is therefore not being considered as viable prior art.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In line 2, “machine learning tasks” (emphasis added) was probably meant to be: machine learning task.
Appropriate correction is required.
Response to Amendment
The previous objections and 35 USC 112 rejections on the claims are withdrawn based on the amendments to those claims. The previous 35 USC 103 rejections on independent Claims 8 and 18 (and consequently their respective dependent claims) are withdrawn based on the amendments to those claims and the applicants’ arguments (see Remarks, p. 14, “recited sequence of operations…”).
Response to Arguments
Applicants’ arguments have been fully considered but they are not persuasive. In response to the applicants’ argument (Remarks, p. 11) that the claims are not directed towards an abstract idea because it “realizes technical improvements” and/or it use “Grover’s algorithm” “to search the quantum decision tree”, the Examiner disagrees and points out that the limitations of the claims are based on “Mathematical Concepts” as pointed out below, and further the use of Grover’s algorithm (which is not claimed in all the independent claims) is again mathematical in nature and is not specifically tied into a practical application (see interview summary in this Office Action). In regards to the applicants’ argument (Remarks, p.13) that the prior art of Yamagami does not teach calculating “cumulative information gain values” as recited, the Examiner disagrees and points out that Yamagami recursively calculates information gain which would be a cumulative information gain for the decision tree nodes (see for example paragraphs 5, 43 Yamagami).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking and similar independent Claims 1 and 16 we see limitations pertaining to obtaining training data comprising values corresponding to features and assigning these features in a quantum decision tree structure, and further limitations pertaining to calculating information gain values, cumulative information gain values, probabilities and a maximal cumulative information gain value for assigning the features in the decision tree with its associated nodes and paths. These limitations, under their broadest reasonable interpretation, are directed towards mathematical calculations and therefore falls under the “Mathematical Concepts” groupings of abstract ideas. Looking at the limitations of independent Claim 8 and similar independent Claim 18 we also see limitations pertaining to receiving values corresponding to features and searching a list that is the quantum decision tree using Grover algorithm to determine a target feature and performing various quantum gate operations on the qubits. Again, these limitations, under their broadest reasonable interpretation, are directed towards mathematical calculations and operations and therefore falls under the “Mathematical Concepts” groupings of abstract ideas. Dependent Claims 2-4, 6 and 17 are further directed towards the “Mathematical concepts” of using Monte Carlo simulations to determine modified cumulative information gain values based on a binomial distribution that can be performed on a quantum computer and mathematical equations for calculating the cumulative information gain value. Dependent Claim 5 that is directed towards the storing the cumulative information gain values is considered adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. Dependent Claim 7 is considered linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and does not negate the abstract idea.  Dependent Claims 9-10, 12 and 19-20 are further directed towards the “Mathematical concepts” of performing the mathematical operations, such as phase rotations and implementing the Grover algorithm. Dependent Claims 13-14 are considered linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), and does not negate the abstract idea. Dependent Claim 15 is directed towards the data being incomplete and is considered adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), and does not negate the abstract idea. 
This judicial exception is not integrated into a practical application. The additional element(s) of a computer and/or a processor for performing the limitations of the claims are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, US 2018/0005126 A1, in view of Ulyanov, US 2006/0224547 A1.

Regarding Claim 1, Yamagami teaches:
A computer-implemented method comprising: obtaining training data comprising data sets, wherein each data set comprises a value that corresponds to a target feature (Fig. 2; paragraphs 28, 31: where the category and attributes, that are target features, of the target data is described)
and multiple values that each correspond to a respective input feature of a set of input features (paragraph 26: the attribute/feature has multiple different attribute values); 
assigning an input feature from the set of input features to a root node of a
decision tree, comprising (paragraphs 32, 35, 102: assigning the attribute/feature to a root node): 
for each input feature in the set of input features: calculating an information gain value for the input feature using values that correspond to the input feature (paragraph 27: “An amount of calculation referred to as an information gain is used to determine the order of attribute checks in the decision tree”); 
and identifying, from the calculated information gain values, a maximal information gain value and assigning the input feature corresponding to the maximal information gain value to the root node (paragraph 35: “The attribute xl is selected as the root node in the decision tree of FIG. 7 because the information gain is maximized”);
creating a path from the root node, wherein creating the path comprises: iteratively (paragraph 35: “an operation that is recursively iterated in lower nodes is to assign an attribute, having a maximum information gain from among the attributes excluding a previously checked attributes, to a lower node with respect to the classification target data set”. And, paragraph 32: wherein as discussed, the decision tree is created with its associated nodes and edges or paths): 
calculating a cumulative information gain value for unassigned input features (paragraph 5: successively, that is cumulatively, determining the information gain for the attribute/feature)
based on i) multiple information gain values for respective input features that have been assigned to previous nodes on the path (paragraphs 5, 35: information gains on previous attributes/features previously assigned to a node), 
and ii) probabilities that the unassigned input features are assigned to a current leaf node given the assigned input features to previous nodes on the path (paragraphs 34-35: “to assign an attribute, having a maximum information gain from among the attributes excluding a previously checked attributes, to a lower node”, the lower node being the leaf node. And paragraphs 27-28: wherein the information gains of the attributes/features as discussed and used are synonymous with their probabilities); 
and identifying, from the calculated cumulative information gain values, a maximal cumulative information gain value for the unassigned input features and assigning an unassigned input feature corresponding to the maximal cumulative information gain value to the current leaf node in the path creating a new leaf node (paragraphs 34-35: “to assign an attribute, having a maximum information gain from among the attributes excluding a previously checked attributes, to a lower node”, the lower node being the leaf node). 
Yamagami may not have explicitly taught:
quantum decision tree. (Emphasis added).
However, Ulyanov shows (paragraph 124: quantum decision tree. Examiner’s note: the NPL of Lu also teaches quantum decision tree, see Abstract for example; as well as Curtis, US 2018/0232652 A1, see Abstract for example that discusses a quantum information graph).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to use the teachings of Ulyanov with that of Yamagami for using a quantum decision tree.
The ordinary artisan would have been motivated to modify Yamagami in the manner set forth above for the purposes of making queries in a quantum superposition, and therefore, may be intrinsically faster than any classical algorithm [Ulyanov: paragraph 130].

Regarding Claim 5, Yamagami further teaches:
The method of claim 1, further comprising storing the calculated cumulative information gain values identified as maximal, together with an identification of a corresponding path node i and input feature k in one or more lists (paragraphs 78, 100, 115: wherein it is discussed storing the decision tree that involves the maximum information gain information as well as the associated nodes and edges/paths of the decision tree).

Regarding Claim 6, Yamagami further teaches calculating successive information gains, that is the cumulative information gain, see paragraph 5 (Examiner’s note: Although Yamagami may not have taught the equation as recited in the claim for calculating the cumulative information gain, the Examiner would like to know if the applicants’ believe that this is their new/novel way in determining cumulative information gains).

Regarding Claim 7, with Ulyanov teaching the quantum decision tree as previously pointed out, Yamagami further teaches:
The method of claim 1, wherein the quantum decision tree is constructed to perform a machine learning task, wherein the machine learning tasks comprises a classification task or a regression task (paragraphs 25, 43: classification using the decision tree). (Emphasis added). 


Claims 2-4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami, US 2018/0005126 A1, in view of Ulyanov, US 2006/0224547 A1, and further in view Meunier, US 2020/0394249 A1.

Regarding Claim 2, Yamagami teaches:
The method of claim 1, further comprising, for one or more of the calculated cumulative information gain values (paragraph 5: successively, that is cumulatively, determining the information gain for the attribute/feature),  
and wherein identifying, from the calculated cumulative information gain values, a maximal cumulative information gain value and assigning the input feature corresponding to the maximal cumulative information gain value to the current leaf node in the path comprises identifying, from the modified cumulative information gain values, a maximal modified cumulative information gain value and assigning the input feature corresponding to the maximal modified cumulative information gain value to the current leaf node in the path (paragraphs 34-35: “to assign an attribute, having a maximum information gain from among the attributes excluding a previously checked attributes, to a lower node”). 
Neither Yamagami nor Ulyanov may have explicitly taught:
performing one or more Monte Carlo simulations to generate respective modified cumulative information gain values.
However, Meunier shows (Abstract; paragraphs 38, 142: wherein Monte Carlo samplings/simulations in relation to the information gain is discussed and used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Meunier with that of Yamagami and Ulyanov for performing one or more Monte Carlo simulations to generate respective modified cumulative information gain values. 
The ordinary artisan would have been motivated to modify Yamagami and Ulyanov in the manner set forth above for the purposes of determining optimal edges in a tree data structure so that information flow is maximized [Meunier: Abstract].

Regarding Claim 3, Meunier further teaches:
The method of claim 2, wherein the Monte Carlo simulations samples from a binomial distribution (paragraph 137: binomial distribution). (Emphasis added).

Regarding Claim 4, with Meunier teaching those limitations of the claim as previously pointed out, Ulyanov further teaches:
The method of claim 2, wherein performing the Monte Carlo simulation comprises performing the Monte Carlo simulation using a quantum computer (paragraph 193: using a quantum computer). (Emphasis added).

Claims 16-17 are similar to Claims 1-2 respectively (the “quantum computing device” of Claim 16 also being taught by Ulyanov, see paragraph 193) and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Mezzacapo, US 2020/0202248 A1, teaches quantum recommendation systems. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127